Smith, Judge,
concurring specially.
I concur in the judgment of the majority affirming the trial court’s judgment. I write specially to point out two matters the majority fails to mention.
1. The appellee has moved this court to dismiss the State’s appeal on the ground that the ruling from which the State appeals is not one of those enumerated in OCGA § 5-7-1 entitling the State to bring an appeal. This motion is meritless. “[I]f a defendant moves before trial to exclude evidence on the ground that it was obtained in violation of law, the grant of such a motion — whatever its name — is subject to direct appeal on the part of the [SJtate.” State v. Strickman, 253 Ga. 287, 288 (319 SE2d 864) (1984). This is true regardless of whether it is obtained unlawfully because it violates the Constitution or regulations of the State Department of Public Safety. Id. This evidence — i.e., Renfroe’s refusal to take the test — was unlawfully obtained.
2. In addition to the issue controlled by this court’s decision in State v. Coleman, 216 Ga. App. 598 (455 SE2d 604) (1995), the trial court based its ruling excluding this evidence upon the arresting of*711fleer’s failure to inform Renfroe of his right to have an additional, independent chemical test by a person of his own choosing at his own expense. This issue provides another basis for affirming the trial court’s exclusion of the evidence, and it is controlled by this court’s recent decision in State v. Causey, 215 Ga. App. 85 (449 SE2d 639) (1994).
Decided March 16, 1995.
Gerald N. Blaney, Jr., Solicitor, Richard E. Thomas, Jeffrey P. Kwiatkowski, Assistant Solicitors, for appellant.
William C. Head, for appellee.